                   Case 18-10601-MFW                    Doc 2938          Filed 08/19/20   Page 1 of 12




                        IN THE UNITED STATES BANKRUPTCY COURT
                                 FOR THE DISTRICT OF DELAWARE
------------------------------------------------------------------x
 In re:                                                           :
                                                                  : Chapter 11
 THE WEINSTEIN COMPANY HOLDINGS                                   :
 LLC, et al.,                                                     : Case No. 18-10601 (MFW)
                                                                  :
                                                1
                                     Debtors.                     : (Jointly Administered)
                                                                  :
                                                                  : Ref. Docket No. 2914
------------------------------------------------------------------x

                                                 AFFIDAVIT OF SERVICE

STATE OF NEW YORK  )
                   ) ss.:
COUNTY OF NEW YORK )

PANAGIOTA MANATAKIS, being duly sworn, deposes and says:

1. I am employed as a Senior Case Manager by Epiq Corporate Restructuring, LLC2, located at
   777 Third Avenue, New York, New York 10017. I am over the age of eighteen years and am
   not a party to the above-captioned action.

2. On August 12, 2020, I caused to be served the “Notice of Hearing on Debtors Conversion
   Motion,” dated August 12, 2020 [Docket No. 2914], by causing true and correct copies to be:

          i.     enclosed securely in separate postage pre-paid envelopes and delivered via first class
                 mail to those parties listed on the annexed Exhibit A, and

         ii.     delivered via electronic mail to those parties listed on the annexed Exhibit B.

3. All envelopes utilized in the service of the foregoing contained the following legend:
   “LEGAL DOCUMENTS ENCLOSED. PLEASE DIRECT TO THE ATTENTION OF
   ADDRESSEE, PRESIDENT OR LEGAL DEPARTMENT.”




1 The last four digits of The Weinstein Company Holdings LLC’s federal tax identification number are (3837). The mailing
address for The Weinstein Company Holdings LLC is 99 Hudson Street, 4th Floor, New York, New York 10013. Due to the large
number of debtors in these cases, which are being jointly administered for procedural purposes only, a complete list of the
Debtors and the last four digits of their federal tax identification numbers is not provided herein. A complete list of this
information may be obtained on the website of the Debtors claims and noticing agent at http://dm.epiq11.com/twc.
2   Epiq Bankruptcy Solutions, LLC is now known as Epiq Corporate Restructuring, LLC
            Case 18-10601-MFW          Doc 2938      Filed 08/19/20     Page 2 of 12




4. In addition, I hereby certify that the referenced document(s) were electronically filed with the
   United States Bankruptcy Court for the District of Delaware by using the CM/ECF system. I
   further certify that the parties of record in this case, all registered CM/ECF users located on
   the Court’s Electronic Mail Notice List, annexed hereto as Exhibit C, were served through
   the CM/ECF system.

                                                             /s/ Panagiota Manatakis
                                                             Panagiota Manatakis
 Sworn to before me this
 19th day of August, 2020
 /s/ Diane M. Streany
 Notary Public, State of New York
 No. 01ST5003825
 Qualified in Westchester County
 Commission Expires November 2, 2022
Case 18-10601-MFW   Doc 2938   Filed 08/19/20   Page 3 of 12




                    EXHIBIT A
                                            THE WEINSTEIN COMPANY
                       Case 18-10601-MFW         Doc 2938 Filed 08/19/20
                                                   Service List
                                                                                 Page 4 of 12

Claim Name                              Address Information
AKIN GUMP STRAUSS HAUER & FELD LLP     (COUNSEL TO PORTFOLIO FUNDING COMPANY LLC I) ATTN: DEBORAH J. NEWMAN, ESQ. ONE
                                       BRYANT PARK BANK OF AMERICA TOWER NEW YORK NY 10036-6745
AKIN GUMP STRAUSS HAUER & FELD LLP     (COUNSEL TO EAST WEST BANK) ATTN: DAVID F. STABER, ESQ. 2300 N FIELD ST, STE
                                       1800 DALLAS TX 75201-2481
AKIN GUMP STRAUSS HAUER & FELD LLP     (COUNSEL TO PORTFOLIO FUNDING COMPANY LLC I) ATTN: DAVID P. SIMONDS, ESQ. 1999
                                       AVENUE OF THE STARS, STE 600 LOS ANGELES CA 90067-6022
AMERICAN EXPRESS TRAVEL RELATED        C/O BECKET & LEE LLP PO BOX 3001 MALVERN PA 19355-0701
SERVICES CO., INC.
BROWN RUDNICK LLP                      (COUNSEL TO L.GEISS, K.KENDALL, Z.BROCK, S.A.THOMAS, M.SAGEMILLER & N.KLATT)
                                       ATTN: EDWARD S. WEISFELNER, ESQ. SEVEN TIMES SQUARE NEW YORK NY 10036
BUSH GOTTLIEB                          (COUNSEL TO DIRECTORS GUILD OF AMERICA, INC ET AL) ATTN: JOSEPH A. KOHANSKI,
                                       DAVID E. AHDOOT, KIRK PRESTEGARD & KIEL IRELAND, ESQS. 801 N BRAND BLVD STE
                                       950 GLENDALE CA 91203
DAIMLER TRUST                          C/O BK SERVICING, LLC PO BOX 131265 SAINT PAUL MN 55113-0011
DIGITAL CINEMA IMPLEMENTATION PARTNERS, ATTN: MICHAEL POLITI 100 ENTERPRISE DRIVE, SUITE 505 ROCKAWAY NJ 07866-2140
LLC
FRIED SAPERSTEIN ABBATT, P.C.          (COUNSEL TO GOLDFLAT PRODUCTIONS, LLC & WESTSIDE PRODUCTIONS, LLC) ATTN:
                                       CANDYCE EWING ABBATT 31700 TELEGRAPH ROAD, SUITE 120 BINGHAM FARMS MI 48025
FRIEDMAN & SPRINGWATER LLP             (COUNSEL TO UNIVERSAL MUSIC ENTERPRISES, ET AL.) ATTN: JAKE K. SPRINGWATER,
                                       ESQ. 350 SANSOME STREET, SUITE 210 SAN FRANCISCO CA 94101
GIBSON, DUNN & CRUTCHER LLP            ATTN: ROBERT A KLYMAN & MATTHEW G. BLOUSLOG (COUNSEL TO INVESTMENT
                                       COUNTERPARTIES) 333 SOUTH GRAND AVENUE LOS ANGELES CA 90071
HAGENS BERMAN SOBOL SHAPIRO LLP        (COUNSEL TO L.GEISS, K.KENDALL, Z.BROCK, S.A.THOMAS, M.SAGEMILLER & N.KLATT)
                                       ATTN: EMILY BROWN, ESQ. 455 N. CITYFRONT PLAZA DR., STE 2410 CHICAGO IL 60611
HAGENS BERMAN SOBOL SHAPIRO LLP        (COUNSEL TO L.GEISS, K.KENDALL, Z.BROCK, S.A.THOMAS, M.SAGEMILLER & N.KLATT)
                                       ATTN: STEVE W. BERMAN & SHELBY SMITH, ESQS. 1301 SECOND AVE, STE 2000 SEATTLE
                                       WA 98101
HOGAN LOVELLS US LLP                   (COUNEL TO PORTFOLIO FUNDING COMPANY LLC 1) ATTN: DAVID P. SIMONDS, ESQ &
                                       EDWARD MCNEILLY, ESQ 1999 AVENUE OF THE STARS, SUITE 1400 LOS ANGELES CA 90067
INTERNAL REVENUE SERVICE               CENTRALIZED INSOLVENCY OPERATIONS PO BOX 7346 PHILADELPHIA PA 19101-7346
IP MANAGEMENT, INC. / IPW, LLC         C/O MARC TOBEROFF 23823 MALIBU ROAD, SUITE 50-363 MALIBU CA 90265
KELLEY DRYE & WARREN LLP               (COUNSEL TO CINEDIGM) ATTN: JAMES S. CARR & KRISTEN S. ELLIOTT, ESQS. 101 PARK
                                       AVE NEW YORK NY 10178
KLEE, TUCHIN, BOGDANOFF & STERN LLP    (COUNSEL TO NETFLIX GLOBAL LLC, NETFLIX INTL. B.V. NETFLIX STUDIOS LLC, AND
                                       NETFLIX, INC.) ATN: THOMAS E. PATTERSON & JULIAN I. GURULE, ESQS. 1999 AVENUE
                                       OF THE START, 39TH FLOOR LOS ANGELES CA 90067-6049
LANDAU GOTTFRIED & BERGER LLP          (COUNSEL TO CREATIVE ARTISTS AGENCY) ATTN: MICHAEL I. GOTTFRIED, ESQ. 1880
                                       CENTURY PARK EAST, STE 1101 LOS ANGELES CA 90067
LANDAU GOTTFRIED & BERGER LLP          (COUNSEL TO KANBAR ENTERTAINMENT, LLC AND HOODWINKED, LLC) ATTN: JOHN P.
                                       REITMAN & JON L.R. DALBERG, ESQS. 1801 CENTRUY PARK EAST, SUITE 700 LOS
                                       ANGELES CA 90067
LATHAM & WATKINS LLP                   (COUNSEL TO TIM SARNOFF) ATTN: MARVIN S. PUTNAM & LAURA R. WASHINGTON, ESQS
                                       10250 CONSTELLATION BLVD., SUITE 1100 LOS ANGELES CA 90067
LIGHT CHASER ANIMATION STUDIOS         ATTN: ZHOU YU SECTION D, ART BASE ONE, SHUMBAI RD CHAOYANG DISTRICT BEIJING
                                       100103 CHINA
LOEB & LOEB LLP                        (COUNSEL TO BBC WORLDWIDE LIMITED) ATTN: WALTER H. CHURCHAK & BETHANY D.
                                       SIMMONS 345 PARK AVENUE NEW YORK NY 10154
MCCABE, WEISBERG & CONWAY, LLC         (COUNSEL TO DAIMLER TRUST) ATTN: JANET Z. CARLTON, CHASE N. MILLER, KRISTI J.
                                       DOUGHTY & MICHAEL K. PAK 1407 FOULK ROAD, SUITE 204 FOULKSTONE PLAZA
                                       WILMINGTON DE 19803
OFFICE OF THE UNITED STATES ATTORNEY   DISTRICT OF DELAWARE NEMOURS BUILDING 1007 N ORANGE ST 700 WILMINGTON DE 19801
OFFICE OF THE UNITED STATES TRUSTEE    ATTN: JANE LEAMY & HANNAH M. MCCOLLUM, ESQS. J. CALEB BOGGS FEDERAL BUILDING
                                       844 KING ST STE 2207 LOCKBOX 35 WILMINGTON DE 19801



Epiq Corporate Restructuring, LLC                                                                          Page 1 OF 2
                                            THE WEINSTEIN COMPANY
                       Case 18-10601-MFW         Doc 2938 Filed 08/19/20
                                                   Service List
                                                                                 Page 5 of 12

Claim Name                              Address Information
PEOPLE OF THE STATE OF NEW YORK, THE    C/O ERIC T SCHNEIDERMAN 120 BROADWAY NEW YORK NY 10271
PILLSBURY WINTHROP SHAW PITTMAN LLP     (COUNSEL TO STUDIOCANAL S.A.S., WILD BUNCH S.A., & GAUMONT S.A.) ATTN: KATHY
                                        A. JORRIE, ESQ., DAVID MINNICK, ESQ., & JEFFREY WEXLER, ESQ. 725 SOUTH
                                        FIGUEROA STREET, SUITE 2800 LOS ANGELES CA 90017-5406
ROSENTHAL, MONHAIT & GODDESS, P.A.      (COUNSEL TO STUDIOCANAL S.A.S., WILD BUNCH S.A. & GAUMONT S.A.) ATTN: EDWARD
                                        B. ROSENTHAL, ESQ. P,O, BOX 1070 WILMINGTON DE 19899-1070
SECURITIES AND EXCHANGE COMMISSION      NEW YORK REGIONAL OFFICE ATTN: ANDREW CALAMARI, REGIONAL DIRECTOR 200 VESEY ST
                                        STE 400 NEW YORK NY 10281
SECURITIES AND EXCHANGE COMMISSION      100 F STREET, NE WASHINGTON DC 20549
SNELL & WILMER                          (COUNSEL TO OPUS BANK) ATTN: ROBERT R. KINAS, BLAKELEY E. GRIFFITH & CHARLES
                                        E. GIANELLONI, ESQS. 3883 HOWARD HUGHES PARKWAY, STE. 1100 LAS VEGAS NV 89169
STATE OF CALIFORNIA ATTORNEY GENERAL    ATTN: XAVIER BECERRA 1300 I ST, STE 1740 SACRAMENTO CA 95814
STATE OF NEW YORK ATTORNEY GENERAL      ATTN: ERIC T. SCHNEIDERMAN THE CAPITOL ALBANY NY 12224-0341
TN DEPT OF REVENUE                      C/O TN ATTORNEY GENERAL'S OFFICE BANKRUPTCY DIVISION PO BOX 20207 NASHVILLE TN
                                        37202-0207
TOBEROFF & ASSOCIATES, PC               (COUNSEL TO LESIA ANSON) ATTN: MARC TOBEROFF, ESQ. 23823 MALIBU ROAD, SUITE
                                        50-363 MALIBU CA 90265
WEIL, GOTHSAL & MANGES LLP              (COUNSEL TO A+E TELEVISION NETWORKS, LLC) ATTN: DAVID L. YOHAI, DAVID N.
                                        GRIFFITHS & THEODORE E. TSEKERIDES, ESQS. 767 FIFTH AVE NEW YORK NY 10153-0119
WILMER CUTLER PICKERING HALE AND DORR   (COUNSEL TO WALT DISNEY COMPANY) ATTN: CHRISTOPHER HAMPSON, ESQ. 60 STATE
LLP                                     STREET BOSTON MA 02109
WILMER CUTLER PICKERING HALE AND DORR   (COUNSEL TO THE WALT DISNEY COMPANY) ATTN: NANCY L. MANZER, ESQ. 1875
LLP                                     PENNSYLVANIA AVENUE NW WASHINGTON DC 20006




                               Total Creditor count 39




Epiq Corporate Restructuring, LLC                                                                        Page 2 OF 2
Case 18-10601-MFW   Doc 2938   Filed 08/19/20   Page 6 of 12




                    EXHIBIT B
         Case 18-10601-MFW       Doc 2938   Filed 08/19/20   Page 7 of 12




                     The Weinstein Company Holdings LLC
                                    EMAIL

abrown@gsbblaw.com                           erosenthal@rmgglaw.com
afg@pryormandelup.com                        fournierd@pepperlaw.com
aglenn@kasowitz.com                          gdonilon@mmwr.com
agold@herrick.com                            gdonilon@pwujlaw.com
amagaziner@ycst.com                          gfmcdaniel@dkhogan.com
andrew.goldman@wilmerhale.com                gtaylor@ashbygeddes.com
andrewtenzer@paulhastings.com                guilfoyle@blankrome.com
aremming@mnat.com                            hornung@lsellp.com
bankfilings@ycst.com                         hweg@robinskaplan.com
bankruptcy2@ironmountain.com                 jbagdanov@bg.law
bennettmurphy@quinnemanuel.com               jdalberg@lgbfirm.com
bill.freeman@kattenlaw.com                   jeff.friedman@kattenlaw.com
boneill@kramerlevin.com                      jeffrey.wexler@pillsburylaw.com
bsandler@pszjlaw.com                         jerry.hall@kattenlaw.com
bsimmons@loeb.com                            jfalgowski@burr.com
cahn@clm.com                                 jhagle@sidley.com
chardman@winston.com                         jharker@cohenseglias.com
chipman@chipmanbrown.com                     jhh@stevenslee.com
craig.martin@dlapiper.com                    jhoover@beneschlaw.com
csamis@potteranderson.com                    jleto@letobassuk.com
csimon@crosslaw.com                          jlevitan@proskauer.com
curtishehn@comcast.net                       jmasella@pbwt.com
cweinerlevy@venable.com                      jmenton@robinskaplan.com
dabbott@mnat.com                             joevanleuven@dwt.com
dalowenthal@pbwt.com                         jparker@psazlaw.com
daobrien@venable.com                         jryan@potteranderson.com
dbeskrone@ashbygeddes.com                    jssabin@venable.com
dbutz@mnat.com                               jstang@pszjlaw.com
dgrassgreen@pszjlaw.com                      jwaxman@morrisjames.com
dklauder@bk-legal.com                        karen@parklawllc.com
dminnick@pillsburylaw.com                    kathy.jorrie@pillsburylaw.com
dpoitras@jmbm.com                            kblock@loeb.com
drichards@finemanlawfirm.com                 kcapuzzi@beneschlaw.com
driley@allenmatkins.com                      kcowens@venable.com
ebc@stevenslee.com                           kgood@potteranderson.com
ecf@bg.law                                   klein@kleinllc.com
ejustison@ycst.com                           kmann@crosslaw.com
emfox@seyfarth.com                           lbassuk@letobassuk.com
emonzo@morrisjames.com                       mail@morrisadelman.com
enid.stuart@ag.ny.gov                        mark.desgrosseilliers@wbd-us.com
ericka.johnson@wbd-us.com                    mark.minuti@saul.com
         Case 18-10601-MFW     Doc 2938   Filed 08/19/20   Page 8 of 12




mary.caloway@bipc.com                      rfeinstein@pszjlaw.com
matthew.ward@wbd-us.com                    rmersky@monlaw.com
mbusenkell@gsbblaw.com                     roglenl@ballardspahr.com
mdelaney@robinskaplan.com                  rtrack@msn.com
melorod@gtlaw.com                          sbeach@ycst.com
meltzere@pepperlaw.com                     scottshelley@quinnemanuel.com
mharvey@mnat.com                           sgiugliano@diamondmccarthy.com
mhelt@foley.com                            sherri.simpson@oag.texas.gov
mike@dcip.com                              skatona@polsinelli.com
mlahaie@akingump.com                       skaufman@skaufmanlaw.com
mnestor@ycst.com                           skuhn@akingump.com
morgan.patterson@wbd-us.com                sselbst@herrick.com
morgan.patterson@wbd-us.com                stern@lsellp.com
mstamer@akingump.com                       strattond@pepperlaw.com
mtalmo@mnat.com                            summersm@ballardspahr.com
nmonhait@rmgglaw.com                       susanwilliams@paulhastings.com
nmoss@akingump.com                         susheelkirpalani@quinnemanuel.com
parrow@buchalter.com                       ted.dillman@lw.com
paulsagan@paulhastings.com                 tgeher@jmbm.com
pbransten@glaserweil.com                   thomas.califano@dlapiper.com
pgurfein@lgbfirm.com                       tscobb@vorys.com
ppascuzzi@ffwplaw.com                      vrubinstein@loeb.com
rachel.albanese@dlapiper.com               wagnerr@gtlaw.com
rachel.nanes@dlapiper.com                  wayne.smith@warnerbros.com
rantonoff@blankrome.com                    wbowden@ashbygeddes.com
rbrady@ycst.com                            wcurchack@loeb.com
rslaugh@potteranderson.com
Case 18-10601-MFW   Doc 2938   Filed 08/19/20   Page 9 of 12




                    EXHIBIT C
Internal CM/ECF Live Database                                                                                                       Page 1 of 12
              Case 18-10601-MFW                                          Doc 2938               Filed 08/19/20      Page 10 of 12


Mailing Information for Case 18-10601-MFW
Electronic Mail Notice List
The following is the list of parties who are currently on the list to receive email notice/service for this case.

    • Candyce Ewing Abbatt cabbatt@famfirm.com, sheri@famfirm.com
    • Derek C. Abbott dabbott@mnat.com, meghan-leyh-4080@ecf.pacerpro.com;emily-malafronti-2874@ecf.pacerpro.com;glenn-reimann-
      6767@ecf.pacerpro.com;derek-abbott-1155@ecf.pacerpro.com
    • James W. Adelman mail@morrisadelman.com
    • Rachel E. Albanese rachel.albanese@dlapiper.com
    • Paul H. Aloe paloe@kudmanlaw.com, yali@kudmanlaw.com;dsaponara@kudmanlaw.com
    • Paul S. Arrow parrow@buchalter.com
    • Jessica Lynn Bagdanov jbagdanov@bg.law, ecf@bg.law
    • Sean Matthew Beach bankfilings@ycst.com
    • Ian Connor Bifferato cbifferato@tbf.legal, mstewart@tbf.legal
    • Charles E. Boulbol rtrack@msn.com, rtrack@verizon.net
    • William Pierce Bowden wbowden@ashby-geddes.com
    • Charles G. Brackins CBrackins@hinshawlaw.com
    • Robert S. Brady bankfilings@ycst.com
    • Peter Manfred Bransten pbransten@glaserweil.com
    • Bernadette Brennan bbrennan@law.nyc.gov
    • Amy D. Brown abrown@gsbblaw.com
    • Michael G. Busenkell mbusenkell@gsbblaw.com
    • Daniel B. Butz dbutz@mnat.com
    • Aaron R. Cahn cahn@clm.com, trivigno@clm.com;bankruptcy@clm.com;CourtMail@clm.com
    • Thomas R. Califano thomas.califano@dlapiper.com
    • Mary Caloway mary.caloway@bipc.com, sherry.fornwalt@bipc.com;donna.curcio@bipc.com
    • Kevin M. Capuzzi kcapuzzi@beneschlaw.com, debankruptcy@beneschlaw.com
    • John F. Carberry jcarberry@cl-law.com
    • David W. Carickhoff dcarickhoff@archerlaw.com
    • James S. Carr KDWBankruptcyDepartment@kelleydrye.com, MVicinanza@ecf.inforuptcy.com
    • Rocco A. Cavaliere rcavaliere@tarterkrinsky.com, snobles@tarterkrinsky.com
    • William E. Chipman chipman@chipmanbrown.com, dero@chipmanbrown.com;fusco@chipmanbrown.com
    • Tiffany Strelow Cobb tscobb@vorys.com, mdwalkuski@vorys.com
    • Mark D. Collins rbgroup@rlf.com;ann-jerominski-2390@ecf.pacerpro.com
    • Joseph Corrigan Bankruptcy2@ironmountain.com
    • Walter H. Curchack wcurchack@loeb.com, nybkdocket@loeb.com;vrubinstein@loeb.com;ljurich@loeb.com;mjackson@loeb.com
    • Jon L.R. Dalberg jdalberg@landaufirm.com, vrichmond@landaufirm.com;avedrova@landaufirm.com
    • Michael David DeBaecke mdebaecke@ashbygeddes.com
    • Robert J. Dehney rdehney@mnat.com, glenn-reimann-6767@ecf.pacerpro.com;meghan-leyh-4080@ecf.pacerpro.com;emily-malafronti-
      2874@ecf.pacerpro.com;robert-dehney-4464@ecf.pacerpro.com
    • Michael T Delaney mdelaney@robinskaplan.com, amatsuoka@robinskaplan.com
    • Mark L. Desgrosseilliers desgross@chipmanbrown.com, dero@chipmanbrown.com;fusco@chipmanbrown.com
    • Ted A. Dillman ted.dillman@lw.com
    • Gregory T. Donilon gdonilon@mmwr.com, gregory-donilon-6537@ecf.pacerpro.com
    • Gregory T. Donilon gdonilon@pwujlaw.com, gregory-donilon-6537@ecf.pacerpro.com
    • Kristi J. Doughty de-ecfmail@mwc-law.com, de-ecfmail@ecf.inforuptcy.com
    • Katharina Earle kearle@ashbygeddes.com
    • Jamie Lynne Edmonson jedmonson@rc.com, lshaw@rc.com
    • Vernon Louis Ellicott vernon@thebloomfirm.com
    • Epiq Corporate Restructuring, LLC nmrodriguez@epiqsystems.com
    • Justin Cory Falgowski jfalgowski@burr.com
    • S. Alexander Faris bankfilings@ycst.com
    • Robert J. Feinstein rfeinstein@pszjlaw.com
    • David M. Fournier david.fournier@troutman.com, wlbank@troutman.com;monica.molitor@troutman.com
    • Edward M. Fox emfox@seyfarth.com
    • Jeff J. Friedman jeff.friedman@kattanlaw.com, nyc.bknotices@kattenlaw.com
    • Larry W Gabriel lgabriel@bg.law
    • Scott F. Gautier sgautier@robinskaplan.com, dwymore@robinskaplan.com
    • Thomas M. Geher tmg@jmbm.com, tmg@ecf.inforuptcy.com
    • Jason A. Gibson gibson@teamrosner.com
    • Peter M. Gilhuly peter.gilhuly@lw.com, nacif.taousse@lw.com;ny-courtmail@lw.com
    • Sheryl P Giugliano sgiugliano@diamondmccarthy.com
    • Anthony F. Giuliano afg@pryormandelup.com
    • Steven W Golden sgolden@pszjlaw.com
    • Andrew N. Goldman andrew.goldman@wilmerhale.com, yolande.thompson@wilmerhale.com
    • L. Katherine Good kgood@potteranderson.com
    • L. Katherine Good kgood@potteranderson.com,
      cgiobbe@potteranderson.com;lhuber@potteranderson.com;bankruptcy@potteranderson.com;nrainey@potteranderson.com
    • Michael I. Gottfried MGottfried@elkinskalt.com, AAburto@elkinskalt.com;MYuen@elkinskalt.com
    • Joseph Grey jgrey@crosslaw.com, smacdonald@crosslaw.com
    • Victoria A. Guilfoyle guilfoyle@blankrome.com
    • Peter J. Gurfein pgurfein@landaufirm.com, srichmond@landaufirm.com;vrichmond@landaufirm.com;avedrova@landaufirm.com
    • Sasha M. Gurvitz sgurvitz@ktbslaw.com
    • Bryan J Hall bhall@blankrome.com
    • Derrick Hansen dhansen@friedmanspring.com
    • Carrie V Hardman chardman@winston.com, carrie-hardman-4684@ecf.pacerpro.com
    • James F Harker jharker@cohenseglias.com, sbruno@cohenseglias.com
    • Matthew B. Harvey mharvey@mnat.com, glenn-reimann-6767@ecf.pacerpro.com;meghan-leyh-4080@ecf.pacerpro.com;emily-malafronti-
      2874@ecf.pacerpro.com;matt-harvey-8145@ecf.pacerpro.com
    • Brett Michael Haywood haywood@rlf.com, rbgroup@rlf.com,ann-jerominski-2390@ecf.pacerpro.com




https://ecf.deb.uscourts.gov/cgi-bin/MailList.pl?478130357355311-L_1_0-1                                                              8/12/2020
Internal CM/ECF Live Database                                                                                                            Page 2 of 12
              Case 18-10601-MFW                               Doc 2938            Filed 08/19/20             Page 11 of 12


  •   Paul Noble Heath heath@rlf.com, RBGroup@rlf.com;ann-jerominski-2390@ecf.pacerpro.com
  •   Curtis A Hehn curtishehn@comcast.net
  •   Marcus Helt mhelt@foley.com, kwilliams@gardere.com
  •   Adam Hiller ahiller@adamhillerlaw.com
  •   Michael Cory Hochman mhochman@monlaw.com
  •   Jennifer R. Hoover jhoover@beneschlaw.com, debankruptcy@beneschlaw.com
  •   Stephan Hornung hornung@lsellp.com
  •   Jay Walton Hurst jay.hurst@oag.texas.gov, sherri.simpson@oag.texas.gov
  •   Joseph H. Huston jhh@stevenslee.com
  •   Patrick A. Jackson Patrick.jackson@faegredrinker.com, rokeysha.ramos@faegredrinker.com
  •   Ericka Fredricks Johnson Ericka.johnson@wbd-us.com, Heidi.sasso@wbd-us.com;chris.lewis@wbd-us.com
  •   Michael Joseph Joyce mjoyce@mjlawoffices.com
  •   Elizabeth Soper Justison bankfilings@ycst.com
  •   Shanti M. Katona skatona@polsinelli.com, LSuprum@Polsinelli.com;delawaredocketing@polsinelli.com
  •   Susan E. Kaufman skaufman@skaufmanlaw.com
  •   David M. Klauder dklauder@bk-legal.com
  •   Julia Bettina Klein klein@kleinllc.com
  •   Steven K. Kortanek steve@x-claim.com
  •   Lawrence Joel Kotler ljkotler@duanemorris.com
  •   Carl N. Kunz ckunz@morrisjames.com, wweller@morrisjames.com;rzerbe@morrisjames.com
  •   Meredith A. Lahaie mlahaie@akingump.com
  •   Jane M. Leamy jane.m.leamy@usdoj.gov
  •   Raymond Howard Lemisch rlemisch@klehr.com
  •   Scott J. Leonhardt leonhardt@teamrosner.com
  •   Jeffrey W. Levitan jlevitan@proskauer.com
  •   Maxim B. Litvak mlitvak@pszjlaw.com
  •   Zhao Liu liu@teamrosner.com
  •   Michael Luskin luskin@lsellp.com
  •   Robert Charles Maddox maddox@rlf.com, rbgroup@rlf.com;ann-jerominski-2390@ecf.pacerpro.com
  •   Andrew L Magaziner bankfilings@ycst.com
  •   Kevin Scott Mann kmann@crosslaw.com, smacdonald@crosslaw.com
  •   R. Craig Martin craig.martin@dlapiper.com, carolyn.fox@dlapiper.com;craig-martin-0553@ecf.pacerpro.com
  •   Laura L. McCloud agbankdelaware@ag.tn.gov
  •   Hannah Mufson McCollum hannah.mccollum@usdoj.gov
  •   Garvan F. McDaniel gfmcdaniel@dkhogan.com, gdurstein@dkhogan.com
  •   R. Stephen McNeill bankruptcy@potteranderson.com, bankruptcy@potteranderson.com;nrainey@potteranderson.com
  •   Edward J McNeilly edward.mcneilly@hoganlovells.com
  •   Dennis A. Meloro melorod@gtlaw.com, bankruptcydel@gtlaw.com;melorod@gtlaw.com;dellitdock@gtlaw.com
  •   Evelyn J. Meltzer Evelyn.Meltzer@troutman.com,
      wlbank@troutman.com;David.A.Smith@troutman.com;Monica.Molitor@troutman.com;Peggianne.Hardin@troutman.com
  •   Evelyn J. Meltzer Evelyn.Meltzer@troutman.com,
      wlbank@troutman.com;David.A.Smith@troutman.com;Monica.Molitor@troutman.com;Peggianne.Hardin@troutman.com
  •   James Paul Menton jmenton@robinskaplan.com
  •   Rachel B. Mersky rmersky@monlaw.com
  •   Kathleen M. Miller kmiller@skjlaw.com, llb@skjlaw.com,jcb@skjlaw.com
  •   Mark Minuti mark.minuti@saul.com, robyn.warren@saul.com
  •   Norman M. Monhait nmonhait@rmgglaw.com
  •   Eric J. Monzo emonzo@morrisjames.com, wweller@morrisjames.com;rzerbe@morrisjames.com
  •   James C Moon jmoon@melandrussin.com
  •   Carl D. Neff cneff@foxrothschild.com, slynch@foxrothschild.com;ahrycak@foxrothschild.com
  •   Michael S. Neiburg bankfilings@ycst.com
  •   Michael R. Nestor bankfilings@ycst.com
  •   Robert M. Novick courtnotices@kasowitz.com
  •   Frank Eugene Noyes fnoyes@offitkurman.com, Elizabeth.White@offitkurman.com
  •   Daniel A. O'Brien daobrien@venable.com
  •   Keith C. Owens kowens@foxrothschild.com, khoang@foxrothschild.com
  •   Ricardo Palacio rpalacio@ashby-geddes.com
  •   Paul J. Pascuzzi ppascuzzi@ffwplaw.com, docket@ffwplaw.com
  •   Morgan L. Patterson morgan.patterson@wbd-us.com, Heidi.sasso@wbd-us.com;chris.lewis@wbd-us.com
  •   Norman L. Pernick npernick@coleschotz.com,
      pratkowiak@coleschotz.com;bankruptcy@coleschotz.com;jwhitworth@coleschotz.com;jford@coleschotz.com;lmorton@coleschotz.com
  •   Joanne P. Pinckney jpinckney@pwujlaw.com, tchambers@pwujlaw.com
  •   David M. Poitras dpoitras@jmbm.com
  •   David T Queroli Queroli@rlf.com, rbgroup@rlf.com;ann-jerominski-2390@ecf.pacerpro.com
  •   Patrick J. Reilley preilley@coleschotz.com,
      bankruptcy@coleschotz.com;pratkowiak@coleschotz.com;jwhitworth@coleschotz.com;kkarstetter@coleschotz.com;jford@coleschotz.com;lmorton@coleschotz.com
  •   Reliable Companies gmatthews@reliable-co.com
  •   Andrew R. Remming aremming@mnat.com, andrew-remming-0904@ecf.pacerpro.com;meghan-leyh-4080@ecf.pacerpro.com;emily-malafronti-
      2874@ecf.pacerpro.com;glenn-reimann-6767@ecf.pacerpro.com
  •   Deirdre M. Richards drichards@finemanlawfirm.com
  •   Richard W. Riley rriley@wtplaw.com, clano@wtplaw.com
  •   Colin Robinson crobinson@pszjlaw.com
  •   Colin R. Robinson crobinson@pszjlaw.com
  •   Laurel D. Roglen roglenl@ballardspahr.com, ambroses@ballardspahr.com
  •   Alan Michael Root aroot@archerlaw.com
  •   Adam L. Rosen adam.rosen@ALRcounsel.com, carolann@alrcounsel.com
  •   Edward B. Rosenthal erosenthal@rmgglaw.com, jmeekins@rmgglaw.com
  •   Frederick Brian Rosner rosner@teamrosner.com
  •   Jeremy William Ryan jryan@potteranderson.com, bankruptcy@potteranderson.com;nrainey@potteranderson.com;lhuber@potteranderson.com
  •   Jeffrey S. Sabin JSSabin@Venable.com
  •   Christopher M. Samis csamis@potteranderson.com, cgiobbe@potteranderson.com;lhuber@potteranderson.com;bankruptcy@potteranderson.com
  •   Bradford J. Sandler bsandler@pszjlaw.com




https://ecf.deb.uscourts.gov/cgi-bin/MailList.pl?478130357355311-L_1_0-1                                                                    8/12/2020
Internal CM/ECF Live Database                                                                                                     Page 3 of 12
              Case 18-10601-MFW                             Doc 2938           Filed 08/19/20             Page 12 of 12


  •   Bradford J. Sandler bsandler@pszjlaw.com
  •   Susan K Seflin sseflin@bg.law
  •   Stephen B. Selbst sselbst@herrick.com, courtnotices@herrick.com
  •   Zachary I Shapiro shapiro@rlf.com, rbgroup@rlf.com;ann-jerominski-2390@ecf.pacerpro.com
  •   Richard B. Sheldon rbs@msk.com
  •   Russell C. Silberglied silberglied@rlf.com, rbgroup@rlf.com;ann-jerominski-2390@ecf.pacerpro.com
  •   Christopher Page Simon csimon@crosslaw.com, smacdonald@crosslaw.com
  •   David Ryan Slaugh rslaugh@potteranderson.com, bankruptcy@potteranderson.com;nrainey@potteranderson.com
  •   Dylan James Smith dsmith@loeb.com
  •   Wayne M. Smith wayne.smith@warnerbros.com
  •   Jane K. Springwater jspringwater@friedmanspring.com, nku@friedmanspring.com
  •   Michael S. Stamer mstamer@akingump.com
  •   James I. Stang jstang@pszjlaw.com, hrafatjoo@pszjlaw.com
  •   Amanda R. Steele steele@rlf.com, rbgroup@rlf.com;ann-jerominski-2390@ecf.pacerpro.com
  •   Richard Stern stern@lsellp.com
  •   David B. Stratton david.stratton@troutman.com, wlbank@troutman.com,David.A.Smith@troutman.com,monica.molitor@troutman.com
  •   Enid N Stuart enid.stuart@ag.ny.gov, louisa.irving@ag.ny.gov
  •   Aaron H. Stulman astulman@potteranderson.com,
      lhuber@potteranderson.com;cgiobbe@potteranderson.com;bankruptcy@potteranderson.com;nrainey@potteranderson.com
  •   Matthew G. Summers summersm@ballardspahr.com, hartlt@ballardspahr.com
  •   Matthew O Talmo mtalmo@mnat.com, glenn-reimann-6767@ecf.pacerpro.com;meghan-leyh-4080@ecf.pacerpro.com;emily-malafronti-
      2874@ecf.pacerpro.com;matthew-talmo-2348@ecf.pacerpro.com
  •   Gregory A. Taylor gtaylor@ashbygeddes.com
  •   Neil Paresh Thakor nthakor@manatt.com
  •   U.S. Trustee USTPRegion03.WL.ECF@USDOJ.GOV
  •   Joseph M. VanLeuven joevanleuven@dwt.com, lizcarter@dwt.com
  •   Jason Wallach jwallach@ghplaw.com
  •   Christopher A. Ward cward@polsinelli.com, LSuprum@Polsinelli.com;delawaredocketing@polsinelli.com
  •   Matthew P. Ward matthew.ward@wbd-us.com, Heidi.sasso@wbd-us.com;chris.lewis@wbd-us.com
  •   Jeffrey R. Waxman jwaxman@morrisjames.com, wweller@morrisjames.com;rzerbe@morrisjames.com
  •   Howard J. Weg hweg@robinskaplan.com
  •   Jeffrey C. Wisler jwisler@connollygallagher.com
  •   Michael W. Yurkewicz myurkewicz@klehr.com
  •   Paul H Zumbro pzumbro@cravath.com, mao@cravath.com




https://ecf.deb.uscourts.gov/cgi-bin/MailList.pl?478130357355311-L_1_0-1                                                            8/12/2020
